Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 05/10/2021 has been entered. The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
rd edition.  The term is indefinite because the specification does not clearly redefine the term.  
This is evidenced by Applicant’s explanation within the disclosure, when detailing how a user’s subjective evaluation reduces accuracy of evaluation information of an object to be evaluated.  See Specification, at [0017.]  However, Applicant further explains the operation information in the disclosure as follows: “For example, it is assumed that the object to be evaluated is a video on the network, when a user views or downloads the video, the server accordingly receives the operation information carrying the identity of the video.”  See Specification, at [0024], (emphasis added.)  The Examiner has read this action to define operation information, in one embodiment, as a video was downloaded.  
The Examiner’s definition deduced above is congruent with the definition obtained; that is, externally verifiable phenomena.  In other words, it can be verified that a video was downloaded.  Therefore, it appears Applicant is trying to further define operation information as being objective (the opposite of subjective), rather than what it is actually – an action performed.  Thus, Applicant’s attempt to broaden the definition of objection, as it relates to operation information, does not work in these claims.  

Claims 1, 8, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 8, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: what actually occurred on a plurality of user devices.  In essence, Applicant has information occurring on device.  At its core, this information is a noun, and requires an action to be occur.  But Applicant has not claimed what this action is to be.  Applicant has merely claimed it occurred on a plurality of device.  Thus, there is a gap in the method of releasing evaluation information, where a person having ordinary skill in the art would not know what occurred in reference to this information, or even know how to make it occur.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of reviewing an evaluation of an object based on a category.  These actions describe 
The claims also recite limitations that can practically be performed in the human mind, such as observations, evaluations, judgments, and opinions.  Therefore, the claims recite a mental process, which is also a grouping of abstract idea.  Noting that the claim language amounts to collecting information, analyzing it, and displaying certain results of the collection and analysis as per Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).  In short, claims that require a computer may still recite a mental process.

Claim 1, which is illustrative of claims 8 and 16, defines the abstract idea by the elements of:
a method for releasing an evaluation information comprising: receiving, 
a plurality of objective operation information of an object to be evaluated;
[a plurality of payment information of a restaurant to be evaluated];
wherein the objective operation information actually occurred on a plurality of user devices, and each objective operation information carries an identity of an object to be evaluated;
determining, a feature value corresponding to the object to be evaluated according to said each objective operation information of an object to be evaluated, and determining a category to which the object to be evaluated belongs according to the identity of the object to be evaluated;
determining, a comparison value corresponding to the category, wherein the comparison value is determined according to feature values corresponding to part or all objects in the category, and comparing, the feature value corresponding to the object to be evaluated with the comparison value, to create a comparison result of the feature value corresponding to the object to be evaluated; 
determining, an evaluation information of the object to be evaluated according to the comparison result; and,
releasing, the evaluation information to a user device querying the evaluation information over a network.
These claims describe potential human actions and interactions used when reviewing or evaluating an object (or a restaurant) and then a further human (user) reviews that evaluation.  Furthermore, the claimed steps can aptly be described as observations, evaluations, judgments, and opinions, which can be performed in the human mind. As such, the claims recite an abstract idea.
For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a server;
a receiving module;
a determining module;
a comparing module; and,
a releasing module.  

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B.

Dependent claims 2, 4, and 5, contain further recitations to the same abstract idea found in claim 1.  The recitation to a period of time, current or historical, is reference to a common identifier for the reviewing of an evaluation.  Furthermore, the recitations to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment.  This is just linking the execution of the abstract idea to Step 2A, Prong Two, or at Step 2B.

Dependent claim 3 contains further recitations to the same abstract idea found in claim 1. The recitation to a category or attribute is further refinement of the social activity defined. Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment.  This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.  Therefore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claims 6 and 7 contain further recitations to the same abstract idea found in claim 1. The recitation to a score or rating is further refinement of the social activity (an evaluation) defined.  Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment.  This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application Step 2A, Prong Two, or at Step 2B.

Dependent claims 9, 10, 12, and 13, contain further recitations to the same abstract idea found in claim 8. The recitation to a payment information, number of collections, period of time (current or historical), are aspects inherently defined in the mental process of collecting information, analyzing it, and displaying certain results of the collection.  Using similar periods of time refines the robustness of the comparison of these transactions, but are still simple further refinements. Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment.  This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.  Therefore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claim 11 contains further recitations to the same abstract idea found in claim 8. The recitations to geographical area is a simple refinement of the abstract idea of collecting information.   Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer Step 2A, Prong Two, or at Step 2B.

Dependent claims 14 and 15 contain further recitations to the same abstract idea found in claim 8. The recitation to a score or rating is further refinement of the evaluating step of a mental process – abstract idea - defined.  Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment.  This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.  Therefore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claims 17, 19, and 20, contain further recitations to the same abstract idea found in claim 16.  The recitation to a period of time, current or historical, is reference to a common identifier for the reviewing of an evaluation.  Therefore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

 attribute or category is further refinement of the evaluating activity defined.  This claim does not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 16, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Barlow (US20150356641), hereinafter, Barlow; in view of Shah (US20150370801), hereinafter, Shah, further in view of Manolache (US20140258308), hereinafter, Manolache.
Regarding claims 1, 3, 6, 7, 16, and 18, Barlow describes a system and method for rating of products or services; and uses a restaurant as one example. In particular, Barlow discloses receiving operation information, an identity of an object to be evaluated, determining a feature value, determining a category, and comparing the feature value corresponding to the object with the comparison value in the method described below.

The instant application describes the above steps in Specification, [0024], as “viewing or downloading a video”; identity meaning a video. Examiner has equated Barlow’s posting a rating (an action) and identifying the product or service (identity) with the instant application’s downloading (action) a video (identity.) Thus, receiving operation information and identity of an object claimed language are considered met.
Next, Barlow discloses categories and feature values when describing that the rating interface can be aligned to a plurality of “particular category or characteristic being rated”, at [0058.] These products or services are further rated “relative to other previously rated product or services across a number of categories or characteristics”, at [0059.]  Characteristics being further defined as “overall quality, reliability, cost/benefit, effectiveness, etc.”, at [0007.]  
The instant application describes these feature values or categories similarly to being a characteristic. At Specification [0027], “feature dimension can be set as the user's number of viewings, viewing time, download times, and the like.” Thus, it is akin to some physical or quantifiable facet of the entity. Barlow’s method is deemed to read upon these limitations as his method deals with these physical or quantifiable facets.  

Barlow’s system “can produce an overall rating across all users for particular products or services. For example, a product or service that has been reviewed by a number of users may have an average rating for all users associated with it, as well as a user specific rating.” See [0009.] The comparison method further includes “the first or present rating is then compared to and/or presented in context of previously rated product or service (i.e., a relative rating is generated.) The rating criteria can be any standard rating scale.  In certain aspect the rating is on a scale of 1 to 10, 1 to 100, or the like (1 can be designated as the best or worst score, and 10 or 100 can be the worst or best score, respectively. The rating system can be points, stars, etc.” See [0007.]
Barlow’s system also discloses a server and a plurality if user devices when detailing the “the infrastructure 100 utilized by the system and methods described herein include Internet 102, and a plurality of servers and web-enabled user devices”; and, “user devices are web-enabled computers 120 or may also be a web enabled wireless mobile device, e.g.” See [0044.]

Not disclosed by Barlow is objective operation information. 
However, Shah discloses a method to aggregate rating indicators, taking into account subjective user ratings. Shah’s system allows users to “know review scores or ratings about other persons or groups,” at [0026.] The rating aggregator is “communicatively coupled with a plurality of rating repositories”, and “may extract rating indicators from the plurality of rating repositories and perform aggregation.” See [0028.]
Shah then performs one of several modelling methods, for example, “the processing may involve performing a simple averaging or weighted averaging of the individual rating indicators”; “the processing may involve summation of the individual rating indicators”; and, “the processing may involve various other algorithms or statistical and analytical tools such as calculating standard deviation etc. for the individual rating indicators”. See [0039.] In addition, Shah’s method further “associates a comparative rank to various aggregated rating indicators in a defined category of rated entities”, and takes into account an entity that is “rated higher or lower relatively in the defined category.”  Now, the final or aggregated rating indicator obtained by the rating aggregator may be published by the rating aggregator. See [0041.] Shah takes a plurality of ratings, applies some mathematical algorithm and presents a final overall score.
Examiner notes that Shah’s method described above is analogous the instant application when releasing the evaluation information as disclosed in Specification, at [0038 and 0040-0041.] Notably, “the server may determine a score corresponding to the 
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to aggregate reviews and obtain a final score (evaluation information) per the method of Shah and apply this strategy to the reviews from Barlow’s system as this provides a more reliable outcome that takes into account the subjectivity of disparate reviewers. It further removes variances in the reviews approaches and biases.
However, Manolache discloses an objective application rating utilizing similar operation information as the instant application. 
Examiner notes that Applicant’s best discussion of “objective operation information” is in the Specification at [0023-0024.]  Applicant defines this operation information as follows: “the objects to be evaluated are information, such as music, video, e-book, restaurant, etc.,” and, “it is assumed that the object to be evaluated is a video on the network, when a user views or downloads the video, the server accordingly receives the operation information carrying the identity of the video.”  Thus, the Examiner has maintained the original interpretation, as noted in the prior Office Action, as, an action performed by a user.  Thus, downloading a video is still construed as meeting this newly 
Manolache’s method “may be based on objective facts including, for example, the number of times an application is downloaded”; and, for example, a first objective rating may be based on a comparison of the number of times an application is downloaded to the number of times the application is launched.  See [0005.]  Manolache adds, “example apparatus and methods may be configured to observe downloads, launches, crashes, and other events associated with an application on a mobile device, on a server”, at [0006.]  Key is Manolache’s disclosure that “objective data is observable data. For example, the number of times an application has been downloaded is objective data because the fact that an application has been downloaded can be observed.”  See [0017.]
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to observe objective information as per Manolache’s method and apply this to Barlow’s system as this provides a more robust rating system as Manolache understood that typical ratings tend to be subjective.  Manolache suggested the nuance of using objective data that can be observed, as more factual and realistic.   

Claims 2, 4, 5, 17, 19, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Barlow, in view of Shah, in view of Manolache, further in view of Tietzen (US20150220958), hereinafter, Tietzen.

However, Tietzen discloses a system and method for loyalty programs focusing on transactions at certain periods of time. Tietzen’s method analyzes attributes and demographics, such as “purchasing history”, at [0093], and “historical performance”, at [0094]; allowing “discovery of relationships between revenue, transactions, merchant, and cardholders,” at [0099.] Thus, Tietzen is monitoring the actions of a customer and maintaining a historical log of activity. Next, Tietzen can set up rule criteria for when a user “spends more than X amount or visits more than Y times in the past Z time period.”  See [0241.] This transaction data “may also be aggregated over a pre-defined time period (e.g., a week, a month, a year, etc.)”, at [0294], “peak/slow business periods of the merchant”, at [0320], and “based on the customer's demographics, transaction history, persona, the time of day”, at [0342.] Further analysis includes “customer activity may be further broken down by time periods (e.g., time of day, time of week, seasonally, etc.”  See [0352.] Tietzen analyzes transactional activity based on various periods of time to compare behavior, in this method to provide loyalty points. This is analogous to the claimed language of monitoring activity for related periods of time in order to provide information (in this case, evaluation information.)
.
Claims 8, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barlow, in view of Shah, further in view of Kim (US20140372169), hereinafter, Kim.
Regarding claims 8, 14, and 15, Barlow discloses a system and method for rating of products or services; and uses a restaurant as one example. In particular, Barlow discloses receiving operation information, an identity of an object to be evaluated, determining a feature value, determining a category, and comparing the feature value corresponding to the object with the comparison value in the method described below.
First, Barlow discloses receiving operation information when stating how a rating interface receives a rating from a user about a product or service. See [0007.] There is a subset of previously rated products or services, which are selected based upon “similarity to the currently rated product or service.” Barlow’s system “provides for the identification of a product or service”, at [0005.] The instant application describes the above steps in Specification, [0024], as “viewing or downloading a video”; identity meaning a video. Examiner has equated Barlow’s posting a rating (an action) and identifying the product or service (identity) with the instant application’s downloading (action) a video (identity.) Thus, receiving operation information and identity of an object claimed language are considered met.

Barlow further discloses comparing the feature value corresponding to the object with the comparison value when further detailing the method of relative rating of the above category comparison. “The selected products or services for display in the context of a relative rating can be selected based on similarity to the currently rated product or service, all rated products or services, recently rated products or services, or a user defined/selected set of products or services. The first or present rating is then compared to and/or presented in context of previously rated product or service.” See [0007.] Barlow’s system “can produce an overall rating across all users for particular products or services. For example, a product or service that has been reviewed by a number of users may have an average rating for all users associated with it, as well as a user specific rating.” See [0009.] The comparison method further includes “the first or present rating is then compared to and/or presented in context of previously rated product or service (i.e., 
Lastly, Barlow’s system discloses a server and a plurality if user devices when detailing the “the infrastructure 100 utilized by the system and methods described herein include Internet 102, and a plurality of servers and web-enabled user devices”; and, “user devices are web-enabled computers 120 or may also be a web enabled wireless mobile device, e.g.” See [0044.]
Not disclosed by Barlow is receiving a plurality of payment information, wherein each payment information carrying carries an identity of a restaurant; determining a feature value corresponding to the restaurant according to said each payment information, and determining a category to which the restaurant belongs according to the identity of the restaurant; and, comparing the feature value corresponding to the restaurant with the comparison value; wherein the comparison value is determined according to feature values corresponding to part or all restaurants in the category; [[and]] determining an evaluation information of the restaurant.
However, Shah discloses a method to aggregate rating indicators, taking into account subjective user ratings. Shah’s system allows users to “know review scores or ratings about other persons or groups,” at [0026.] The rating aggregator is “communicatively coupled with a plurality of rating repositories”, and “may extract rating indicators from the plurality of rating repositories and perform aggregation.” See [0028.] Shah then performs one of several modelling methods, for example, “the processing may 
Examiner notes that Shah’s method described above is analogous the instant application when releasing the evaluation information as disclosed in Specification, at [0038 and 0040-0041.] Notably, “the server may determine a score corresponding to the comparison result according to a preset rule”, and “assuming that the rating of the user to the video in history is 4.5 (out of 5), and according to the preset weight of 5% corresponding to the rating of 4.5 and the score of 7 corresponding to the above comparison result, the score of 7 is reduced by 5% to get a final score of 6.65. The score of 6.65 can be determined as the evaluation information of the video for release finally.” Examiner notes these steps mirror Shah’s aggregation of reviews (ratings) and applying a mathematical formula to obtain a final score, and present the data to a user.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to aggregate reviews and obtain a final score (evaluation information) per the method of Shah and apply this strategy to the reviews 
Kim discloses a method for providing business ratings utilizing spending transaction data, at [0018], within a system that scores “other business attributes related to the restaurant”, at [0022.] Specifically, attention is paid to transaction data (payment information) by a system “including one or more processes associated with processing purchase transactions, generating transaction data, generating product data (e.g., SKU data) relating to purchase transactions, etc.)”, at [0026], and “business rating process may begin when business ratings system accesses spending transaction data), at [0036.] Data includes “the date and time for the transaction, the purchase amount for the transaction, a unique payor identifier associated with the transaction, a description of the payee (e.g., merchant) for the transaction, a category code associated with the merchant (e.g., retail goods, medical services, dining), a phone number associated with the merchant, a bank number associated with the merchant, and one or more geographic indicators” See [0038.] Using specific restaurant data, the system “may compare the remainder of the spending transaction data to the parameters of the known payees. The business rating system may compare, for example, the description of the spending transaction data with a description associated with the known payee, and/or the business rating system may compare the purchase amount for the transaction to a typical range of spending transaction amounts for the known payees.” See [0042.] At [0046], “historical spending transaction” data is used.
as opposed to dinning at other, competing restaurants.” See [0047.] This method then “determines how many of those transactions match the payee for which the business rating system is determining a business rating”, at [0049.]
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to aggregate transactional information for various restaurants and obtain a final evaluation of ratings Barlow’s system as this provides the intended result of focusing on one particular business category. Kim has taken the claimed language for evaluation information and applied it directly to the claimed embodiment for a restaurant.

Regarding claim 11, the combination of Barlow, Shah, and Kim disclose all the limitations of claim 8, above. Kim further discloses determining a geographical area where the restaurant locates according to the identity of the restaurant; determining other restaurants whose geographical area is the same as the geographical area where the restaurant locates among other restaurants other than the restaurant in the category when detailing how the plurality of transactional data is utilized. Data includes, “a description of the payee (e.g., merchant) for the transaction, a category code associated with the merchant (e.g., retail goods, medical services, dining), a phone number associated with the merchant, a bank number associated with the merchant, and one or more geographic indicators (e.g., postal code, street address, city, state, GPS 
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use geographical are information for various restaurants and obtain a final evaluation of ratings Barlow’s system as this provides the intended result of focusing on one particular location or neighborhood, perhaps. Focusing as Kim does on certain areas leads to the intended final listing of restaurants and are located near to each other as these would be the ones readily comparable to said restaurant under scrutiny.

Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barlow in view of Shah, in view of Kim, further in view of Tietzen.
Regarding claims 9, 10, 12, and 13, the combination of Barlow, Shah, and Kim, discloses all the limitations of claim 8, above. Not disclosed is within a current period according to a preset period; determining a historical period corresponding to the current 
However, Tietzen discloses a system and method for loyalty programs focusing on transactions at certain periods. Tietzen’s method analyzes attributes and demographics, such as “purchasing history”, at [0093], and “historical performance”, at [0094]; allowing “discovery of relationships between revenue, transactions, merchant, and cardholders,” at [0099.] Thus, Tietzen is monitoring the actions of a customer and maintaining a historical log of activity. Next, Tietzen can set up rule criteria for when a user “spends more than X amount or visits more than Y times in the past Z time period.”  See [0241.] This transaction data “may also be aggregated over a pre-defined time period (e.g., a week, a month, a year, etc.)”, at [0294], “peak/slow business periods of the merchant”, at [0320], and “based on the customer's demographics, transaction history, persona, the time of day”, at [0342.] Further analysis includes “customer activity may be further broken down by time periods (e.g., time of day, time of week, seasonally, etc.”  See [0352.] Tietzen analyzes transactional activity based on various periods of time to compare behavior, in this method to provide loyalty points. This is analogous to the claimed language of monitoring activity for related periods of time in order to provide information (in this case, evaluation information.)
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to monitor periods of time per the method of Tietzen .

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. Applicant first discusses 35 U.S.C. § 101, beginning on page 9, and asserts that amended claim 1, with the addition of the actions of a server, cannot be practically performed in the mind and are therefore, not a mental process.   Applicant adds, on page 10 or Remarks, that additionally, the claims do not recite any method of organizing human activity.  Examiner respectfully disagrees with both of these arguments and, based on the reasoning stated above, concludes that the amended claims recite an abstract idea. 
Examiner considered Applicant’s amendment to the claims and the addition of actions “by the server.”  Examiner maintains that under 35 U.S.C. § 101 analysis, reciting the actions of the server, at a high level of generality as claimed, amounts to mere instructions to implement the abstract idea on a computer.  See MPEP §§2106.05(f).  Furthermore, the use of a computer or other machinery in its ordinary capacity (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more.  
As to Applicant’s statement of claims not reciting a mental process, Examiner adds that guidance under the PEG incorporates a claim that requires a computer may still recite (a server) that still recite a mental process even though the claim limitations are not performed entirely in the human mind.  Examiner has found that these claims recite potential human actions and interactions (an abstract idea) used when reviewing or evaluating an object (or a restaurant) and then a further human (user) reviews that evaluation.  The claimed steps can aptly be described as reciting actions related to observations, evaluations, judgments, and opinions, which can be performed in the human mind. As such, the amended claims recite an abstract idea. Thus, Examiner’s conclusion, above, that the amended claims recite an abstract idea, is maintained.  
Lastly, Applicant argues, on pages 10-11, that the claims do not recite any method of organizing human activity.  Examiner respectfully disagrees and maintains that these claims recite the abstract idea of reviewing an evaluation of an object based on a category and describe the filtering of content or the social activities of other individuals.  This can be expressed as managing personal behavior or relationships or interactions between people.  Examiner concludes this is a certain method of organizing human activity, and is therefore, an abstract idea.

Applicant next argues 35 U.S.C. § 101 analysis, under Step 2A, Prong Two, and integration into a practical application, particularly because the claims “include specific features that were specifically designed to achieve an improved technological result and provide improvements to that technical field.”  See page 11 of Remarks.  Examiner respectfully disagrees based on the reasoning below.  
“without relying on the subjective evaluation of human” and “improves the accuracy for releasing the evaluation information.”   However, Applicant fails in showing where the improvement to that technical field is described.  Examiner has concluded that these claims recite a certain method of organizing human activity – in this case - reviewing an evaluation of an object based on a category.  It appears Applicant has maybe improved the social activity of evaluating objects and posting a review.  However, this would be an improvement to the abstract idea itself and not an improvement to a technical field, as the technical field of social activities does not exist.   Applicant in the instant application has merely added generic computer components to perform the abstract idea and has not defined any improvement.  The PEG points out that “an improvement in the judicial exception itself is not an improvement in technology.”  

Applicant’s final argument under 35 U.S.C. § 101 analysis, discusses analysis under Step 2B.  See page 11 of Remarks.  Examiner respectfully disagrees based on the reasoning below that the amended claims are significantly more than the judicial exception.  
Applicant’s main point is that the claims recite a particular solution to a problem, and therefore, integrate the judicial exception into a practical application.  Applicant would like to point out that subjective reviews are not as reliable as objective operation information and the usage of objective information allows for integration.  However, reviews or evaluations are just that – reviews and evaluations from other humans.  Thus, they are concepts defined as abstract ideas.  After analysis of the claims, taken 

Applicant next argues, on page 13 of Remarks, that the applied references fail to disclose each and every element of the amended claims and analysis under 35 U.S.C. § 103.  Examiner finds these arguments not persuasive.  Applicant’s main argument is that Barlow fails to disclose receiving a plurality of objective operation information.  See page 14 of Remarks.  Applicant further adds a server in many of the amended claims.  Examiner notes that Applicant’s best discussion of “objective operation information” is in the Specification at [0023-0024.]  Applicant defines this operation information as follows: “the objects to be evaluated are information, such as music, video, e-book, restaurant, etc.,” and, “it is assumed that the object to be evaluated is a video on the network, when a user views or downloads the video, the server accordingly receives the operation information carrying the identity of the video.”  Thus, the Examiner has maintained the original interpretation, as noted in the prior Office Action, as, an action performed by a user.  Thus, downloading a video is still construed as meeting this newly amended claim language.  ‘Objective’ in this regard as being correctly broadly defined as factual data, or, for example, a video is downloaded.  Newly cited prior art suggests this interpretation.  . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ahmed (US20140089410) discloses sharing device information.  Trias (US20150324460) has a method to score downloads and other reference objects.  Whale (US20110264528) describes recommendations through proposed actions.  Yu (US20160300243) discloses a method for a ranking threshold for applications.  Zhao (US20160071185) describes a method and system for providing dining recommendations.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687